Citation Nr: 1824648	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-36 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for a penis deformity with loss of erectile power.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1966 to October 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

On April 3, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of all issues on appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  On April 3, 2015, VA received an explicit request from the Veteran's representative on behalf of the Veteran to withdraw "all issues on appeal."  The Board notes that the Veteran's representative subsequently submitted an informal hearing presentation in May 2015 with contentions noting that withdrawal of the appeal was not valid.  The representative specifically points to a March 2015 letter from the Veteran and raises concerns as to its validity because it merely inquired as to how to withdraw an appeal, and no subsequent correspondence was received confirming that withdrawal.  The Board notes, however, that the Veteran's March 2015 was written to the representative and clearly expressed a desire to withdraw his appeal.  VA then received a valid request directly from the Veteran's representative to withdraw all issues on appeal in accordance with the Veteran's wishes and applicable law.  A representative is authorized to withdraw an appeal on behalf of an appellant.  No revocation of this withdrawal was received within the remainder of the time period in which a timely appeal could be perfected.  The Board finds that the appeal is withdrawn, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed. 




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


